Name: 96/593/EC: Council Decision of 16 September 1996 on the provisional application of certain agreements between the European Community and certain third countries on trade in textile products (Armenia, Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Tajikistan, Turkmenistan)
 Type: Decision
 Subject Matter: leather and textile industries;  political geography;  European construction;  international affairs
 Date Published: 1996-10-16

 Avis juridique important|31996D059396/593/EC: Council Decision of 16 September 1996 on the provisional application of certain agreements between the European Community and certain third countries on trade in textile products (Armenia, Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Tajikistan, Turkmenistan) Official Journal L 263 , 16/10/1996 P. 0001 - 0002COUNCIL DECISION of 16 September 1996 on the provisional application of certain agreements between the European Community and certain third countries on trade in textile products (Armenia, Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Tajikistan, Turkmenistan) (96/593/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence thereof,Having regard to the proposal from the Commission,Whereas bilateral agreements on trade in textile products, hereafter referred to as 'basic agreements`, were negotiated with Armenia, Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Tajikistan and Turkmenistan and have been applied on a provisional basis by Council Decision 94/277/EC of 20 December 1993 (1);Whereas the basic agreements with Armenia, Azerbaijan, Georgia, Moldova and Kazakhstan were amended by agreements in the form of Exchanges of Letters to take into account the accession of Austria, Finland and Sweden to the European Union; whereas the latter agreements have been applied on a provisional basis by Council Decision 96/223/EC of 22 December 1995 (2);Whereas the Commission has negotiated on behalf of the Community bilateral agreements in the form of Exchanges of Letters to amend and renew the basic agreements with all of the abovementioned countries; whereas these negotiated agreements should be applied on a provisional basis from 1 January 1996, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the countries in question,HAS DECIDED AS FOLLOWS:Article 1The bilateral agreements listed in the Annex to this Decision, shall be applied on a provisional basis from 1 January 1996, pending their formal conclusion, subject to reciprocal provisional application by the partner countries.Article 2The texts of the initialled agreements are attached to this Decision.Done at Brussels, 16 September 1996.For the CouncilThe PresidentI. YATES(1) OJ No L 123, 17. 5. 1994, p. 1.(2) OJ No L 81, 30. 3. 1996, p. 1.ANNEX List of countries ArmeniaAzerbaijanGeorgiaKazakhstanKyrgyzstanMoldovaTajikistanTurkmenistan